Citation Nr: 1107628	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-39 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The appellant served on active duty from February 1969 to 
February 1971 and was awarded the Combat Infantryman Badge, among 
other medals.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which granted an initial evaluation of 30 percent for the 
Veteran's PTSD.  During the pendency of the appeal, an increased 
evaluation of 50 percent was assigned effective April 27, 2007, 
in an August 2009 rating decision.  The Board notes, with respect 
to increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an original 
or increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, and 
it follows that such a claim remains in controversy where less 
than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The Veteran testified before the undersigned at an April 2010 
video hearing.  This transcript has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

For increased rating claims, such as the PTSD claim here, the 
duty to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a).

The Veteran was last afforded a VA examination for his PTSD in 
September 2007, over three years ago.  At the April 2010 video 
hearing, the Veteran testified that his symptoms had increased in 
severity since his last VA examination.  The Veteran's friend 
also testified that he did not believe the Veteran's group 
therapy was helping him.  As there is evidence suggesting a 
worsening in his disability, a new VA examination must be 
scheduled. 

The Board notes that in reviewing the Veteran's VA treatment 
records, there is evidence suggesting the Veteran's condition may 
have worsened since his VA examination.  A January 2008 VA 
treatment record indicated the Veteran had feelings of 
helplessness, hopelessness, and guilt.  The Veteran also reported 
he was having financial problems, thoughts of suicide, and 
nightmares.  A March 2008 VA treatment record also reported the 
Veteran's suicide risk was low to moderate.  An August 2008 VA 
treatment record also indicated the Veteran was "quite 
depressed," losing weight, and becoming more isolated.  As noted 
above, a new VA examination is needed to determine the current 
severity of the Veteran's PTSD.

At the April 2010 DRO hearing, the Veteran's representative 
raised the issue that the Veteran cannot work due to his PTSD.  
The U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  As such, future adjudication of the Veteran's claim 
should include the issue of TDIU, in accordance with the holding 
in Rice.

The Board further notes that the most recent VA treatment records 
in the claims file are from July 2009.  On remand, the RO should 
make efforts to obtain all outstanding treatment records at any 
VA treatment facility from July 2009 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA 
treatment records for the period from July 
2009 through the present.  All information 
which is not duplicative of evidence already 
received should be associated with the claims 
file.  If the AOJ is unable to obtain any of 
the relevant records sought, it shall notify 
the Veteran that it has been unable to obtain 
such records by identifying the specific 
records not obtained, explaining the efforts 
used to obtain those records, and describing 
any further action to be taken with respect to 
the claim.  38 U.S.C. § 5103A(b)(2) (West 
2002).

2.	Schedule the Veteran for a VA psychiatric 
examination to determine the current degree of 
severity of his PTSD.  The claims file, 
including a copy of this REMAND, must be made 
available to the examiner for review, and the 
examination report should reflect that such a 
review was completed.  The examiner should 
identify the nature, frequency, and severity 
of all current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment including a 
Global Assessment of Functioning (GAF) score 
on Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  The 
examiner should specifically comment on the 
impact of the Veteran's PTSD upon his social 
and industrial activities including his 
employability.  In addition to the other 
criteria, the examiner should specifically 
offer an opinion as to whether it is at least 
as likely as not that the Veteran's PTSD 
causes marked interference with his employment 
or, in the alternative, renders him unable to 
secure or maintain substantially gainful 
employment.  

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning that 
there is less than 50% likelihood).  The term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  The examiner should 
provide a complete rationale for any opinion 
provided.  Conversely, if the examiner 
concludes that an etiological opinion cannot 
be provided, he or she should clearly and 
specifically so specify in the examination 
report, with an explanation as to why this is 
so.

	3.	After completing the above, and any other 
development deemed necessary, the AOJ should 
readjudicate the PTSD claim, and develop and 
adjudicate the claim for TDIU in the first 
instance.  If the benefit sought on appeal is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case with 
respect to the increased rating claim, and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


